Case 1:14-cv-02887-JLK-MEH Document 261-7 Filed 04/29/20 USDC Colorado Page 1 of 8




                        Exhibit K
 Case 1:14-cv-02887-JLK-MEH Document 261-7 Filed 04/29/20 USDC Colorado Page 2 of 8




                            DECLARATION OF SHANNON ELY
                                CONTRACTING OFFICER
 2                       OFFICE OF ACQUISITION MANAGEMENT
                UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT
 3                       DEPARTMENT OF HOMELAND SECURITY

 4

 5   I, Shannon Ely, make the following statement under oath subject to penalty of perjury:

 6      1. My name is Shannon Ely. I am competent to testify in these matters in that I am over the age

 7          of majority and I am familiar with the subjects discussed herein. The statements contained in

 8          this declaration are based upon my personal knowledge or infonnation provided to me in my

 9          official capacity. The following statements are true and correct to the best of my information,

10          knowledge, and belief.

11      2. I am a Contracting Officer at U.S. Immigration and Customs Enforcement (ICE}, Office of

12          Acquisition Management (OAQ}. I have held this position since September 30, 2007. My

13          current work address is: 801 I (Eye) St. NW Washington, D.C. 20536.

14      3. The ICE Enforcement and Removal Operations (ERO} facility located at 3130 North Oakland

15          Street Aurora, CO 80010, known as the Aurora Contract Detention Facility (Aurora CDF) is

16          a Contract Detention Facility (CDF), owned and operated by a contractor.

17      4. ICE CDF contracts are perfonnance-based contracts.           ICE ERO utilizes requirements

18          document, such as a Statement of Work (SOW), a Statement of Objectives (SOO), or

19          Performance Work Statement (PWS} to outline ICE's requirement, including a list of

20         objectives, applicable standards, and terms and conditions that a contractor must comply with.

21      5. ICE ERO published its requirement through its requirements documents and solicited

22         proposals and price quotes from vendors.

23

24   DECLARATJON OF SHANNON ELY
     OFFICE OF ACQUISITION MANAGEMENT
25   UNITES STATES IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                      I of7
Case 1:14-cv-02887-JLK-MEH Document 261-7 Filed 04/29/20 USDC Colorado Page 3 of 8




       6. By bidding on the Aurora CDF contracts and providing a proposal and a quoted price, The

 2        GEO Group, Inc. (GEO) (formerly known as Wackenhut Correction Corporation) indicated it

 3        would meet ICE's requirement in accordance with the contract's requirements documents and

 4        corresponding standards.

 5     7. During the timeframe of2004 to the present, civil immigration detention services at the Aurora

 6        CDF have been performed under three different contract vehicles.

 7     8. From March 27, 2003 to September 28, 2006, services were performed by GEO (doing

 8        business as Wackenhut Correction Corporation), under Contract No. ACD-3-C-0008.

 9     9. Contract No. ACD-3-C-0008 did not contain a specific term in the SOW regarding personal

10        housekeeping or a voluntary work program.

11     10. Contract No. ACD-3-C-0008 required "full compliance with the INS Detention Standards,"

12        which would have been the 2000 National Detention Standards (NOS).

13     11. Contract No. ACD-3-C-0008 included a requirement that the contractor create a Quality

14        Assurance Plan (QAP) "that addressed critical, measurable, operational performance

15        standards for the services required under this contract. The contractor shall incorporate in the

16        QAP a periodic system that reviews and updates the changes to all plans, policies and

17        procedures. The QAP shall include a monthly audit, or as directed by INS which shall include

18        the performance review of the facility operations for compliance with the QAP and

19        compliance with the requirements of this contract. .. The contractor's QAP shall be capable

20        of identifying deficiencies, appropriate corrective action(s) and timely implementation plan(s)

21        to the Contracting Officer."

22     12. From September 29, 2006 to February 14, 2011, services were performed by GEO under

23        Contract No. HSCEOP-06-D-00010.

24   DECLARATION OF SHANNON ELY
     OFFICE OF ACQUISITION MANAGEMENT     •.t ,_ , ,                                                         'I,   ', I

25   UNITES STATES IMMIGRATION AND CUSTOMS ENFORCEMENT                                             ' '   \                ,t
                                                    2of7
 Case 1:14-cv-02887-JLK-MEH Document 261-7 Filed 04/29/20 USDC Colorado Page 4 of 8




     1      13. Contract No. HSCEOP-06-D-00010 contained a section entitled "Manage a Detainee Work

 2             Program" at Section 10.6. This section reads: "Detainee labor shall be used in accordance

 3             with the detainee work plan developed by the Contractor. The detainee work plan must be

 4             voluntary, and may include work or program assignments for industrial, maintenance,

 5             custodial, service or other jobs. The detainee work program shall not conflict with any other

 6             requirements of the contract and must comply with all applicable laws and regulations ....

 7             Detainees shall not be used to perform the responsibilities or duties of an Employee of the

 8             Contractor.   Appropriate safety/protective clothing and equipment shall be provided to

 9             detainee workers as appropriate. Detainees shall not be assigned work that is considered

10            hazardous or dangerous. This includes, but is not limited to, areas or assignments requiring

11            great heights, extreme temperatures, use of toxic substances and unusual physical demands."

12         14. Contract No. HSCEOP-06-D-00010 Modification 18, dated April 28, 2010, incorporated "the

13            new National Performance Based Detention Standards," which would have been the ICE 2008

14            Performance-Based Detention Standards.

15         15. The PWS for Contract No. HSCEOP-06-D-00010 contained a requirement that the

16            "Contractor is responsible for management and quality control actions necessary to meet the

17            quality standards set forth in the contract. In compliance with the Federal Acquisition

18            Regulation (FAR) Clause 52.246-4, Inspection of Services-Fixed, the Contractor must provide

19            a quality control plan (QCP) to the CO for concurrent not later than the post award

20            conference."

21         16. From September 15, 2011 to the present, detention services at Aurora CDF have been

22            performed by GEO under Contract No. HSCEDM-l 1-D-00003.

23

24       DECLARATION OF SHANNON ELY
         OFFICE OF ACQUISITION MANAGEMENT      ,,
25       UNITES STATES IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                    3 of7
Case 1:14-cv-02887-JLK-MEH Document 261-7 Filed 04/29/20 USDC Colorado Page 5 of 8




       17. The 2008 Perfonnance-Based National Detention Standards (PBNDS) were incorporated into

 2        the award of Contract No. HSCEDM-1 l-D-00003.

 3     18. The SOW for Contract No. HSCEDM-11-D-00003 contained a requirement that the

 4        contractor maintain a "Voluntary Work Program". The section stated: "(1) Detainees may

 5        have opportunities to work and earn money while confined, subject to the number of work

 6        opportunities available and within the constraints of safety, security, and good order. (2)

 7        Detainees wilt be able to volunteer for work assignments but otherwise not be required to

 8        work, except to do personal housekeeping. (3) Essential operations and services wilt be

 9        enhanced through productivity from detainees. (4) the negative impact of confinement will

10        be reduced through less idleness, improved morale and fewer disciplinary incidents. (5)

11        Detainee working conditions wilt comply will all applicable federal, state, and local work

12        safety laws and regulations. (6) There will be no discrimination regarding voluntary work

13        program access based on any detainee's race, religion, national origin, gender, sexual

14        orientation, or disability. (7) The applicable contents and procedures in this Standard wilt be

15        communicated to the detainee in a language or manner that the detainee can understand."

16     19. The 2011 Performance Based National Detention Standards (PBNDS 2011) Minimal

17        standards, several Optimal Standards, and an updated Quality Assurance Surveillance Plan

18        were incorporated into Contract No. HSCEDM-1 l-D-00003 through Modification 5, dated

19        May 23, 2013.

20     20. The 2011 PBNDS, 2016 revision was incorporated into HSCEDM-l 1-D-00003 through

21        Modification 26, dated February 4, 2017. The 2016 revision to the 2011 PBNDS did not

22        include any changes to the Voluntary Work Program (VWP) chapter.

23

24   DECLARATION OF SHANNON ELY
     OFFICE OF ACQUISITION MANAGEMENT
25   UNITES STATES IMMIGRATION ANO CUSTOMS ENFORCEMENT
                                                    4of7
Case 1:14-cv-02887-JLK-MEH Document 261-7 Filed 04/29/20 USDC Colorado Page 6 of 8




       21 . Except for the contract references and detention standard references above, there are no other

 2        contract tenns in any of the three contracts for the Aurora CDF that relate to "personal

 3        housekeeping" or the VWP.

 4     22. The Housing Unit Sanitation Policy (HUSP) is a GEO policy, created by GEO. The GEO

 5        HUSP is not created by ICE nor is it a requirement of the contract. ICE did not draft or

 6        negotiate GEO's HUSP.

 7     23. Contract No. HSCEDM-11-0-00003 contained a Quality Control Plan (QCP), which is a

 8        contractor produced self-inspection plan that describes the internal staffing and procedures

 9        that the ... Contractor will use to meet the quality, quantity, timeliness, responsiveness,

10        customer satisfaction, and other performance standards specified in the contract."         The

11        Contract also contained a Quality Assurance Surveillance Plan (QASP), which is a

12        government produced plan that "sets forth the procedures and guidelines that ICE will use to

13        inspect the technical performance of the Contractor. It presents the financial values and

14        mechanisms for applying adjustments to the Contractor's invoices as dictated by work

15        performance measured to the desired level of accomplishment."

16     24. As part of the QASP, the ERO Contracting Officer Representative (COR) checks for the

17        following criteria with regard to the VWP and personal housekeeping:

18            a. Facility has a voluntary work program

19            b. Maintain a written chart with work assignments/classification level

20            c. Facility complies with work hour and pay requirements for detainees

21            d. Detainees are medically screened to participate

22            e. Detainees receive proper training and safety requirement

23            f.   Detainee housekeeping meets standards for neatness, cleanliness and sanitation

24   DECLARATION OF SHANNON ELY
     OFFICE OF ACQUISITION MANAGEMENT
25   UNITES STATES IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                    5 of7
 Case 1:14-cv-02887-JLK-MEH Document 261-7 Filed 04/29/20 USDC Colorado Page 7 of 8




     1      25. During the time frame of 2004 to the present, there have been no Contract Discrepancy

 2             Reports (CDR) pertaining to VWP or personal housekeeping at Aurora CDF.

 3          26. During the time frame of 2004 to the present, there have been no Requests for Equitable

 4             Adjustment (REA) pertaining to personal housekeeping and only one REA related to VWP at

 5             the Aurora CDF.

 6         27. The single REA related to the VWP at the Aurora CDF was dated April 18, 2018 and was

 7             received as a letter from Amber D. Martin, GEO's Executive Vice President for Contract

 8             Administration to the ICE Contracting Officer. In the letter, GEO requested an equitable

 9             adjustment of $1,928,433.38 to Contract HSCEDM-11-0-00003 under the contract's Changes

10             Clause, alleging that the "contract requirements are incomplete because GEO reasonably

11             believed that it could perform these specifications and contract requirements without incurring

12             legal fees to defend such specifications and contract requirements."

13         28. By letter dated June 21, 2018, the ICE Contracting Officer denied the REA request in its

14             entirety. The basis for this determination was: (1) "There have been no constructive changes

15             to the terms of the Contract." (2) "The performance specification and standards are not

16             'incomplete' and are not defective ... the service provider has been on notice about these terms

17             since contract inception [in 2011], when the performance-based contract was negotiated." (3)

18            "GEO's legal fees and expenses are not cognizable costs under the contract terms or under

19             [Federal Acquisition Regulation] FAR 31.205-47 ... GEO's defense of these private lawsuits

20            is a defense of its contract performance."

21

22

23

24       DECLARATION OF SHANNON ELY
         OFFICE OF ACQUISITION MANAGEMENT
25       UNITES STATES IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                        6of7
 Case 1:14-cv-02887-JLK-MEH Document 261-7 Filed 04/29/20 USDC Colorado Page 8 of 8




            I declare, under penalty of perjury under 28 U.S.C. § I 746, that the foregoing is true and

 2   correct to the best of my knowledge, information and belief.

 3

 4   DATED: October 11, 2019

 5

 6
                                                            Shannon Ely
 7                                                          Contracting Officer
                                                            Office of Acquisition Management ·
 8                                                          U.S. Immigration and Customs Enforcement
                                                            Department of Homeland Security
 9

10

II

12

13

14

15

16

17

18

19

20

21

22

23

24   DECLARATION OF SHANNON ELY
     OFFICE OF ACQUISITION MANAGEMENT
25   UNITES STATES IMMIGRATION AND CUSTOMS ENFORCEMENT
                                                    7 of7
